

Exhibit 10.32


The amended and restated change in control agreement presented below was
executed between Stoneridge, Inc. and the following executives:  John C. Corey,
George E. Strickler, Mark J. Tervalon, Thomas A. Beaver, Michael D. Sloan and
Vincent F. Suttmeier.


STONERIDGE, INC.
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT


THIS AMENDMENT TO THE AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT, dated
August 2, 2007, (the “Agreement”) is by and between Stoneridge, Inc. an Ohio
corporation (“Employer”) and __________________ (“Executive”) and is made this
31st day of December 2008.
 
WHEREAS, Employer and Executive have agreed that the terms of the Agreement
require change to comply with recent guidance from the Internal Revenue Service
with respect to certain provisions of the Internal Revenue Code of 1986, as
amended (the “Code”);
 
NOW, THEREFORE, in consideration of Executive continuing with Employer and of
the mutual promises herein contained, Executive and Employer, intending to be
legally bound, hereby agree as follows:
 
 
3.
Section 1, Paragraph 5 is deleted in its entirety and a new Section 1, Paragraph
5 shall be added and provide as follows:

 
“5.            ‘Executive’s Annual Bonus’ means the greater of Executive’s
average annual bonus over the last three completed fiscal years or the last five
completed fiscal years.  If Executive has not been employed by Employer for
three completed fiscal years, Executive’s Annual Bonus means the average annual
bonus awarded to Executive for the completed fiscal years during his employment,
or if Executive has not been employed for a complete fiscal year, Executive’s
Annual Bonus means an amount equal to the incentive compensation Executive would
have been entitled to in the year the Triggering Event occurred calculated based
upon the personal and Employer targets or performance goals that were achieved
as of the date of the Triggering Event.”
 
 
2.
Section 1, Paragraph 7 is deleted in its entirety and a new Section 1, Paragraph
7 shall be added and provide as follows:

 
“7.           ‘Executive Pro Rata Annual Bonus’  means an amount equal to the
pro rata amount of incentive compensation Executive would have been entitled to
at the time of a Triggering Event calculated based upon the personal and
Employer targets or performance
 
The Agreement remains otherwise without change.



--------------------------------------------------------------------------------




STONERIDGE, INC.
         
By
  
 
 
 
John Corey
 
Executive




--------------------------------------------------------------------------------


 